        Case 1:17-cv-00124-LLS
        Case 1:17-cv-00124-LLS Document
                               Document 167
                                        166 Filed
                                            Filed 03/17/21
                                                  03/17/21 Page
                                                           Page 11 of
                                                                   of 44




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

 FEDERAL TRADE COMMISSION and                      Case No. 1: l 7-cv-00124-LLS
 THE PEOPLE OF THE STATE OF NEW
 YORK, by LETITIA JAMES, Attorney
 General of the State of New York,

                       Plaintiffs,                                  rsoc so1".Y
                       V.
                                                                    D0Cl!l\1ENT
                                                                i   EL[ < TRO \'ICALLY FILED
 QUINCY BIOSCIENCE HOLDING                                          DOC ::J:
 COMPANY, INC. , a corporation;
                                                                    DATEF-IL-E-
                                                                             .D-:- 5- /-!J_,,7,_~-, ---,-
 QUINCY BIOSCIENCE, LLC, a limited
 liability company;

 PREYAGEN, INC., a corporation
 d/b/a/ SUGAR RIVER SUPPLEMENTS;
 QUINCY BIOSCIENCE
 MANUFACTURING, LLC, a limited
 liability company; and

 MARK UNDERWOOD, individually and as
 an officer of QUINCY BIOSCIENCE
 HOLDING COMPANY, INC., QUINCY
 BIOSCIENCE, LLC, and PREYAGEN,
 INC.,

                       Defendants.

            f,flDOPQ.SK8f STIPULATED ORDER TO EXTEND DEADLINES

       WHEREAS Plaintiffs, the Federal Trade Commission and the People of the State of New

York by Letitia James, Attorney General of the State of New York ("Plaintiffs"), and Defendants

Quincy Bioscience Holding Company, Inc., Quincy Bioscience, LLC, Prevagen Inc., Quincy

Bioscience Manufacturing, LLC, and Mark Underwood (collectively, "Defendants") (Plaintiffs

and Defendants, collectively, "Parties") have conferred with respect to the deadlines for expert
         Case 1:17-cv-00124-LLS
         Case 1:17-cv-00124-LLS Document
                                Document 167
                                         166 Filed
                                             Filed 03/17/21
                                                   03/17/21 Page
                                                            Page 22 of
                                                                    of 44




discovery set forth in the Stipulated Scheduling Order for Fact and Expert Discovery (ECF No .

154);

        WHEREAS the Stipulated Scheduling Order for Fact and Expert Discovery provides

deadlines for the parties to exchange affirmative and rebuttal expert reports and to complete expert

discovery;

        WHEREAS Plaintiffs need additional time to exchange initial expert reports due to the

schedules of Plaintiffs' experts; and

        WHEREAS there have been five prior extensions of various case deadlines in this matter,

which this Court has granted in Orders dated March 6, 2017 (to allow Defendants to file a Motion

to Dismiss), March 20, 2020 (to allow Defendants to complete document production), June 8, 2020

(to provide for conducting depositions remotely in light of the COVID-19 pandemic), September

16, 2020 (to allow the Parties to continue to meet and confer on any Rule 30(b )(6) depositions of

Plaintiffs and to extend the deadline for such depositions), and October 13, 2020 (to allow

Plaintiffs to file letter-motions requesting a pre-motion discovery conference seeking protective

orders in response to Defendant's Revised Rule 30(b)(6) Notices of Deposition to Plaintiffs).

        IT IS HEREBY STIPULATED AND AGREED between and among the Parties, by and

through their undersigned counsel, as follows:

        1.     Expert Reports and Depositions: The Parties will exchange affirmative expert

reports no later than April 22, 2021. The Parties will exchange rebuttal expert reports no later than
          Case 1:17-cv-00124-LLS
          Case 1:17-cv-00124-LLS Document
                                 Document 167
                                          166 Filed
                                              Filed 03/17/21
                                                    03/17/21 Page
                                                             Page 33 of
                                                                     of 44




June 24, 2021. The Parties will complete expert discovery, including expert depositions, by

August 31, 2021 .

         2.   Status Conference: The Status Conference currently set for July 23, 2021 at 12:30

p.m. is adjourned to September J..o_, 2021 at   1.z.{~m.                                          L L .S
SO STIPULATED:

Dated:        New York, New York
              March 17, 2021

FEDERAL TRADE COMMISSION                    PEOPLE OF THE STATE OF NEW YORK
                                            BY LETITIA JAMES


 Isl Annette Soberats                       LETITIA JAMES
 MICHELLE RUSK                              Attorney General of the State of New York
 ANNETTE SO BERATS
 EDWARD GLENNON                                 By: Isl Kate Matuschak
 Federal Trade Commission                       JANEM. AZIA
 600 Pennsylvania A venue, NW                   Bureau Chief
 Washington, D.C. 20850                         KA TE MA TUSCHAK
 202-326-3148, mrusk@ftc .gov                   Assistant Attorney General
 202-326-2921 , asoberats@ftc.gov               STEPHEN MINDELL
 202-326-3126, eglennon@ftc.gov                 Special Assistant Attorney General
 202-326-3259 (facsimile)                       Consumer Frauds and Protection Bureau
                                                28 Liberty Street
 Attorneys for Plaintiff                        New York, NY 10005
 FEDERAL TRADE COMMISSION                       Tel: (212) 416-6189 ; Fax : (212) 416-6003
                                                Email : kate.matuschak@ag.ny.gov
       Case 1:17-cv-00124-LLS
       Case 1:17-cv-00124-LLS Document
                              Document 167
                                       166 Filed
                                           Filed 03/17/21
                                                 03/17/21 Page
                                                          Page 44 of
                                                                  of 44




FOR KELLEY DRYE                          FOR COZEN O'CONNOR


 Isl Geoffrey W Castello                   Isl Michael B. De Leeuw
Geoffrey W. Castello, III.                Michael B. de Leeuw
Glenn T. Graham                           Tamar S. Wise
Jaclyn M. Metzinger                       Cozen O'Connor
Kelley Drye & Warren LLP                  3 World Trade Center- 55 th Floor
3 World Trade Center                      175 Greenwich Street
175 Greenwich Street                      New York, NY 10007
New York, NY 10007                        (212) 908-1331
(212) 808-7800                            mdeleeuw@cozen.com
gcastello@kelleydrye.com                  twise@cozen.com
ggraham@kelleydrye.com
j metzinger@kelleydrye.com                Attorneys for Defendant
                                          Mark Underwood
Attorneys for Defendants
Quincy Bioscience Holding Co ., Inc.,
Quincy Bioscience, LLC,
Prevagen Inc. , and
Quincy Bioscience Manufacturing, LLC




SO ORDERED, this         \]~    day of

     ~l            , 2021,



       \,,~ L. 5ttkv~
LOUIS STANTON
UNITED STATES DISTRICT JUDGE
